Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (U.S. Patent Application 20120068200 A1, hereinafter “Oh”).

Regarding Claim 1 (Original), Oh teaches an array substrate (par 0063 Fig 4), comprising: 
a base substrate (par 0068 Fig 4 glass substrate); 
a plurality of gate lines on the base substrate (par 0069 Fig 4 gate lines are formed on the substrate of the gate metal 130 on a lower side of the PAS1 layer 160); and 
a touch electrode layer located on a side, away from the base substrate, of a layer where the gate lines are located (paras 0059,0068 Fig 4 Vcom/touch electrode layer 170 on a side of PAS1 layer away from substrate, the PAS1 layer being the layer where the gate lines are located); 
wherein the touch electrode layer comprises a plurality of touch electrodes (Fig 3 par 0082 shows a touch electrode block above three subpixels, i.e. the entire pixel region), and the touch electrodes are provided with first hollowed-out areas at positions of at least part of the gate lines (par 0082 Fig 3 shows Vcom/touch electrode does not overlap with gate lines).


Regarding Claim 2 (Original), Oh teaches the array substrate according to claim 1, wherein the touch electrodes are provided with the first hollowed-out areas at positions of all the gate lines par 0082 Fig 3 shows Vcom/touch electrode does not overlap with all gate lines).

Regarding Claim 13 (Currently Amended), Oh teaches the array substrate according to claim 1, further comprising: 
a common electrode layer (par 0082 Figs 3,4 common electrode layer 170); 
wherein the common electrode layer is multiplexed as the touch electrode layer (paras 0078,0079 Fig 3 touch/common electrodes 170; in a touch period of time, the electrode 170 is driven as the touch sensing electrode; and in a display period of time, the electrode 170 supplies the common voltage for controlling the transmittance of light passing through the liquid crystal layer to the pixel).

Claim 14 (Currently Amended), Oh teaches a display device (Abstract), comprising:
an array substrate (par 0063 Fig 4), wherein the array substrate comprises: 
a base substrate (par 0068 Fig 4 glass substrate); 
a plurality of gate lines on the base substrate (par 0069 Fig 4 gate lines are formed on the substrate of the gate metal 130 on a lower side of the PAS1 layer 160); and 
a touch electrode layer located on a side, away from the base substrate, of a layer where the gate lines are located (paras 0059,0068 Fig 4 Vcom/touch electrode layer 170 on a side of PAS1 layer away from substrate, the PAS1 layer being the layer where the gate lines are located); 
wherein the touch electrode layer comprises a plurality of touch electrodes (Fig 3 par 0082 shows a touch electrode block above three subpixels, i.e. the entire pixel region), and the touch electrodes are provided with first hollowed-out areas at positions of at least part of the gate lines (par 0082 Fig 3 shows Vcom/touch electrode does not overlap with gate lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Application 20120068200 A1, hereinafter “Oh”) in view of Feng et al. (U.S. Patent Application 20210232263 A1, hereinafter “Feng”).

Regarding Claim 3 (Original), Oh teaches the array substrate according to claim 1. However, Oh appears not to expressly teach wherein the touch electrodes each comprises: 
a plurality of first touch electrodes; and 
a second touch electrode surrounding the first touch electrodes; 
wherein the second touch electrode is spaced and insulated from each of the first touch electrodes.
Feng teaches wherein the touch electrodes each comprises: 
a plurality of first touch electrodes (par 0042 Fig 1 first touch electrodes 220); and 
a second touch electrode surrounding the first touch electrodes (par 0042 Fig 1 second touch electrodes 210 surrounding first touch electrodes 220); 
wherein the second touch electrode is spaced and insulated from each of the first touch electrodes (Fig 1 par 0048 the second touch electrode is spaced from each of the first touch electrodes by a gap; par 0010 the first touch electrodes are insulated from the second touch electrodes).
Oh and Feng are analogous art as they each pertain to touch electrodes on array substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch electrodes on the array substrate of Oh with the inclusion of the second touch electrode surrounding the first touch electrodes of Feng. The motivation would have been in order to provide an improved mutual capacitance touch signal (Feng par 0046).

Regarding Claim 15 (New), Oh teaches the display device according to claim 14. However, Oh appears not to expressly teach wherein the touch electrodes each comprises: 
a plurality of first touch electrodes; and 
a second touch electrode surrounding the first touch electrodes; 
wherein the second touch electrode is spaced and insulated from each of the first touch electrodes.
Feng teaches wherein the touch electrodes each comprises: 
a plurality of first touch electrodes (par 0042 Fig 1 first touch electrodes 220); and 
a second touch electrode surrounding the first touch electrodes (par 0042 Fig 1 second touch electrodes 210 surrounding first touch electrodes 220); 
wherein the second touch electrode is spaced and insulated from each of the first touch electrodes (Fig 1 par 0048 the second touch electrode is spaced from each of the first touch electrodes by a gap; par 0010 the first touch electrodes are insulated from the second touch electrodes).
Oh and Feng are analogous art as they each pertain to touch electrodes on display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch electrodes on the display device of Oh with the inclusion of the second touch electrode surrounding the first touch electrodes of Feng. The motivation would have been in order to provide an improved mutual capacitance touch signal (Feng par 0046).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Application 20120068200 A1, hereinafter “Oh”) in view of Feng et al. (U.S. Patent Application 20210232263 A1, hereinafter “Feng”) and further in view of Li et al. (U.S. Patent Application 20170192564 A1, hereinafter “Li”).

Regarding Claim 4 (Original), Oh as modified teaches the array substrate according to claim 3. However, Oh as modified appears not to expressly teach
 wherein the touch electrode layer further comprises: 
a plurality of first lap-joint parts; 
wherein the first lap-joint parts are connected to the first touch electrodes or the second touch electrodes on two sides of the first hollowed-out areas.
Li teaches wherein the touch electrode layer further comprises: 
a plurality of first lap-joint parts (par 0032 Fig 3 first lap-joint part comprising line 322); 
wherein the first lap-joint parts are connected to the first touch electrodes or the second touch electrodes on two sides of the first hollowed-out areas (par 0032 Fig 3 first lap-joint parts 322 are connected to the first touch electrodes on two sides of the first hollowed-out area in which gate lines 1 reside).
Oh Feng and Li are analogous art as they each pertain to touch electrodes on array substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch electrodes on the array substrate of Oh /Feng with the inclusion of the lap-joint parts of Li. The motivation would have been in order to provide that two self-capacitance sub-electrodes which are in each row and belong to a same self-capacitance electrode are electrically connected by a first connecting line (Li par 0032).

Regarding Claim 16 (New), Oh as modified teaches the display device according to claim 15. However, Oh as modified appears not to expressly teach wherein the touch electrode layer further comprises: 
a plurality of first lap-joint parts; 
wherein the first lap-joint parts are connected to the first touch electrodes or the second touch electrodes on two sides of the first hollowed-out areas.
Li teaches wherein the touch electrode layer further comprises: 
a plurality of first lap-joint parts (par 0032 Fig 4 first lap-joint part comprising line 322); 
wherein the first lap-joint parts are connected to the first touch electrodes or the second touch electrodes on two sides of the first hollowed-out areas (par 0032 Fig 3 first lap-joint parts 322 are connected to the first touch electrodes on two sides of the first hollowed-out area in which gate lines 1 reside).
Oh Feng and Li are analogous art as they each pertain to touch electrodes on array substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch electrodes on the array substrate of Oh /Feng with the inclusion of the lap-joint parts of Li. The motivation would have been in order to provide that two self-capacitance sub-electrodes which are in each row and belong to a same self-capacitance electrode are electrically connected by a first connecting line (Li par 0032).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Application 20120068200 A1, hereinafter “Oh”) in view of Feng et al. (U.S. Patent Application 20210232263 A1, hereinafter “Feng”) and further in view of Li et al. (U.S. Patent Application 20170192564 A1, hereinafter “Li”) and Aichi (U.S. Patent Application 20190072798 A1).

Regarding Claim 5 (Original), Oh as modified teaches the array substrate according to claim 4, further comprising: 
a plurality of data lines intersecting with the gate lines (Liu par 0036 Fig 2 data lines 2 intersecting with the gate lines 5); 
wherein the first lap-joint parts are arranged in every third sub-pixel areas defined by the gate lines and the data lines in a one-to-one correspondence mode (Li par 0032 Fig 3 first lap-joint part comprising line 322).
However, Oh as modified appears not to expressly teach wherein the first lap-joint parts are arranged in blue sub-pixel areas defined by the gate lines and the data lines in a one-to-one correspondence mode.
Aichi teaches wherein the first lap-joint parts are arranged in blue sub-pixel areas defined by the gate lines and the data lines in a one-to-one correspondence mode (par 0094 touch sensor connection lines 22 are provided in blue pixel regions).
Oh Feng Li and Aichi are analogous art as they each pertain to touch electrodes on array substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch electrodes lap joints of Oh /Feng/Li with the inclusion of their positioning in blue subpixel regions of Aichi. The motivation would have been in order to provide that in the blue color area, however, the ratio of reflection light returned from the touch sensor line toward the viewer side increases, but since this reflection light is hardly visible, no problem of display irregularities occurs (Aichi par 0093-0094).

Regarding Claim 17 (New), Claim 17 presents the limitations of Claim 5 in a different claim category, and therefore Claim 17 is rejected with a rationale similar to Claim 6, mutatis mutandis.

Claims 6, 11, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Application 20120068200 A1, hereinafter “Oh”) in view of Feng et al. (U.S. Patent Application 20210232263 A1, hereinafter “Feng”) and further in view of Li et al. (U.S. Patent Application 20170192564 A1, hereinafter “Li”), Aichi (U.S. Patent Application 20190072798 A1), and Kimura et al. (U.S. Patent Application 20180321788 A1, hereinafter “Kimura”).

Regarding Claim 6 (Original), Oh as modified teaches the array substrate according to claim 5. However, Oh as modified appears not to expressly teach wherein 
the data lines each is composed of a plurality of polyline segments, and 
an angle between each of the polyline segments and a vertical direction of the gate lines is an acute angle, and 
two polyline segments located on two sides of a same gate line are in mirror symmetry with respect to the same gate line. 
Kimura teaches wherein 
the data lines each is composed of a plurality of polyline segments (par 0240,0241 Fig 21), and 
an angle between each of the polyline segments and a vertical direction of the gate lines is an acute angle (par 0240,0241 Fig 21), and 
two polyline segments located on two sides of a same gate line are in mirror symmetry with respect to the same gate line (par 0240,0241 Fig 21).
Oh Feng Li Aichi and Kimura are analogous art as they each pertain to touch electrodes on array substrates. It would have been obvious to a person of ordinary skill in the art to modify the touch electrodes of Oh /Feng/Li/Aichi with the angled data lines of Kimura. The motivation would have been in order to provide a pixel shape that induces an electric field that improves viewing angle (Kimura par 0246).

Regarding Claim 11 (Original), Oh as modified teaches the array substrate according to claim 6, further comprising: 
a plurality of pixel electrodes on a side, away from the layer where the gate lines are located, of the touch electrode layer (Oh Fig 2 par 0025 contact electrode 77 is formed of a transparent conductive material used for a pixel electrode. Also, the contact electrode 77 is formed simultaneously with the pixel electrode on a side of PAS1 layer away from substrate, the PAS1 layer being the layer where the gate lines are located); and 
an extension direction of the pixel electrodes is parallel to an extension direction of the polyline segments defining sub-pixel areas where the pixel electrodes are located (Oh Fig 3 an extension direction of the pixel electrodes is parallel to an extension direction of the polyline segments).

Regarding Claim 12 (Original), Liu teaches the array substrate according to claim 11, wherein an extension direction of a touch electrode is parallel to an extension direction of a pixel electrode, and the touch electrode and the pixel electrode are in a same sub-pixel area (Oh Fig 3).

Regarding Claim 18 (New), Claim 18 presents the limitations of Claim 6 in a different claim category, and therefore Claim 18 is rejected with a rationale similar to Claim 6, mutatis mutandis.

Regarding Claim 20 (New), Claim 20 presents the limitations of Claim 11 in a different claim category, and therefore Claim 20 is rejected with a rationale similar to Claim 11, mutatis mutandis.

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 7, 9:
While closest prior art Oh Feng Li Aichi and Kimura teach portions of the limitations of Claim 7 [9], the prior art of record fails to teach or fairly suggest the particular limitations of Claim 7 [9], namely "a plurality of touch lines arranged in a same layer as the data lines; wherein an extension direction of the touch lines is parallel to an extension direction of the data lines; and the touch electrodes are further provided with second hollowed-out areas at positions of the touch lines, and an extension direction of the second hollowed-out areas is parallel to the extension direction of the touch lines” in combination with all other limitations of the claim.

Claims 8-10 would be allowable dependent on the allowability of Claims 7 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624